EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks and Amendment to Claims filed on 8/15/2022, no claims were cancelled; no claims were amended; no new claims were added. As a result, claims 1-20 are pending, of which claims 1, 11 and 15 are in independent form.
Filing of terminal disclaimer filed on8/15/2022 obviates previous double patenting rejection to claims 1-19.
Terminal Disclaimer
The terminal disclaimer filed on 8/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 10833876 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-20:
As to claims 1, 11, and 15, although prior arts of record (Ropolyi et al. (US 2011/0225632 A1), Russell, JR et al. (US 2013/0329653 A1), Hong (US 2018/0054730 A1), Rune et al. (US 2010/0185849 A1)) discloses the following – Ropolyi discloses, in Fig. 6, UE and ePDG exchanging first pair of messages (IKE_DA_INIT), in which the ePDG and UE 1) negotiate cryptographic algorithms, 2) exchange nonces, 3) perform DH exchange,4)  followed by UE sending the user identity and the APN information in this first message of the IKE_AUTH phase as well as measures for trustworthiness decision making for access authentication, relating to the trustworthiness of non-3GPP access networks within a 3GPP-compliant packet data system, by 1) receiving an indication about a provisional trustworthiness of an access network, which provides packet data access for a roaming user, with respect to a visited network of said user from a network element of said visited network, 2) determining the applicability of local breakout or home routing for each subscribed access point name of said user, and 3) deciding about a final trustworthiness of said access network based upon the received provisional trustworthiness indication and the determined routing applicability for each subscribed access point name of said user; Russell discloses a cellular network node, a Serving General Packet Radio Service (GPRS) Support Node (SGSN), communicating with an M2M server, the cellular network node receiving subscriber data and control data, the control data facilitating a network control procedure, the subscriber data identifying a device involved in the network control procedure; Hong discloses 1) receiving, from a base station, additional configuration indication information for additionally configuring a WLAN carrier, additionally 2) configuring the WLAN carrier on the basis of the additional configuration indicating information, 3) attempting WLAN associating through the WLAN carrier using UE identification information, where a WLAN end transmits confirmation information for the WLAN association of the UE to the base station; Rune discloses authentication and authorization in an access network where 1) in an initial phase of the method the user equipment and the security gateway exchange information on available certificate(s), 2) if the user equipment and the security gateway lack matching certificates, the attempted authentication of the security gateway can not take place according to existing protocols, 3) if a certificate mismatch is identified, a certificate server assists in at least part of the authentication procedure, 3)once the authentication is confirmed a secure tunnel can be established between the user equipment and the security gateway and payload traffic can be transferred,
The prior art of record and further search does not teach or suggest the following limitation – “wherein, in performing the initial authentication procedure, the UE is configured to encrypt an International Mobile Subscriber Identity (IMSI); and transmit the encrypted IMSI in an encoding format to the 3GPP network via the first radio access network, wherein the encoding format comprises a public Key Identifier that was used in generating the encrypted IMSI” in claim 1, “said initial authentication comprising: receiving an encrypted International Mobile Subscriber Identity (IMSI) in an encoding format from the UE via the first radio access network, wherein the encoding format comprises a public Key Identifier that was used in generating the encrypted IMSI” in claim 11, “wherein in performing the initial authentication procedure, the UE is configured to: exchange an internet key exchange (IKE) security association (SA) initial (INIT) package with the interface through the first radio access network; send a server identifier to the interface, wherein the server identifier is associated with the 3GPP network, and wherein the first server certificate is received in response to sending the server identifier; in response to a determination that the first server certificate is valid, transmit, via the first radio access network, an identity associated with the UE to the interface for forwarding to the 3GPP network” in claim 15, in view of all other limitations of the independent claims 1, 11, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497